 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER PALMERO,                                     No. 1:20-cv-00413-SKO (HC)
12                       Petitioner,                     ORDER TO SHOW CAUSE WHY
                                                         PETITION SHOULD NOT BE DISMISSED
13            v.                                         FOR FAILURE TO EXHAUST STATE
                                                         REMEDIES
14    JIM ROBERTSON, Warden,
                                                         [TWENTY-ONE DAY DEADLINE]
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. He filed the instant habeas petition on March 16, 2020,

19   challenging his 2017 conviction in Kern County Superior Court of possessing a sharp instrument

20   in a penal institution. Two of the three claims presented in the petition are unexhausted;

21   therefore, Petitioner will be ordered to show cause why it should not be dismissed without

22   prejudice.

23                                              DISCUSSION

24   A.     Preliminary Review of Petition

25          Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

26   petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not

27   entitled to relief in the district court . . . .” Rule 4 of the Rules Governing Section 2254 Cases.

28   The Advisory Committee Notes to Rule 8 indicate that the court may dismiss a petition for writ of
                                                         1
 1   habeas corpus, either on its own motion under Rule 4, pursuant to the respondent’s motion to

 2   dismiss, or after an answer to the petition has been filed. Herbst v. Cook, 260 F.3d 1039 (9th Cir.

 3   2001).

 4   B.       Exhaustion

 5            A petitioner who is in state custody and wishes to collaterally challenge his conviction by

 6   a petition for writ of habeas corpus must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1).

 7   The exhaustion doctrine is based on comity to the state court and gives the state court the initial

 8   opportunity to correct the state's alleged constitutional deprivations. Coleman v. Thompson, 501

 9   U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982).

10            A petitioner can satisfy the exhaustion requirement by providing the highest state court

11   with a full and fair opportunity to consider each claim before presenting it to the federal court.

12   Duncan v. Henry, 513 U.S. 364, 365 (1995). A federal court will find that the highest state court

13   was given a full and fair opportunity to hear a claim if the petitioner has presented the highest

14   state court with the claim's factual and legal basis. Duncan, 513 U.S. at 365 (legal basis); Kenney

15   v. Tamayo-Reyes, 504 U.S. 1, 112 S.Ct. 1715, 1719 (1992) (factual basis).

16            Additionally, the petitioner must have specifically told the state court that he was raising a

17   federal constitutional claim. Duncan, 513 U.S. at 365-66. In Duncan, the United States Supreme

18   Court reiterated the rule as follows:

19            In Picard v. Connor, 404 U.S. 270, 275 . . . (1971), we said that exhaustion of state
              remedies requires that petitioners “fairly presen[t]” federal claims to the state courts
20            in order to give the State the “opportunity to pass upon and correct alleged violations
              of the prisoners' federal rights” (some internal quotation marks omitted). If state
21            courts are to be given the opportunity to correct alleged violations of prisoners'
              federal rights, they must surely be alerted to the fact that the prisoners are asserting
22            claims under the United States Constitution. If a habeas petitioner wishes to claim
              that an evidentiary ruling at a state court trial denied him the due process of law
23            guaranteed by the Fourteenth Amendment, he must say so, not only in federal court,
              but in state court.
24

25   Duncan, 513 U.S. at 365-366. The Ninth Circuit examined the rule further, stating:

26            Our rule is that a state prisoner has not “fairly presented” (and thus exhausted) his
              federal claims in state court unless he specifically indicated to that court that those
27            claims were based on federal law. See Shumway v. Payne, 223 F.3d 982, 987-88
              (9th Cir. 2000). Since the Supreme Court's decision in Duncan, this court has held
28            that the petitioner must make the federal basis of the claim explicit either by citing
                                                          2
 1            federal law or the decisions of federal courts, even if the federal basis is “self-
              evident," Gatlin v. Madding, 189 F.3d 882, 889 (9th Cir. 1999) (citing Anderson v.
 2            Harless, 459 U.S. 4, 7 . . . (1982), or the underlying claim would be decided under
              state law on the same considerations that would control resolution of the claim on
 3            federal grounds. Hiivala v. Wood, 195 F3d 1098, 1106-07 (9th Cir. 1999); Johnson
              v. Zenon, 88 F.3d 828, 830-31 (9th Cir. 1996); . . . .
 4
              In Johnson, we explained that the petitioner must alert the state court to the fact that
 5            the relevant claim is a federal one without regard to how similar the state and federal
              standards for reviewing the claim may be or how obvious the violation of federal
 6            law is.

 7   Lyons v. Crawford, 232 F.3d 666, 668-669 (9th Cir. 2000) (italics added), as amended by Lyons

 8   v. Crawford, 247 F.3d 904, 904-5 (9th Cir. 2001).

 9            Petitioner raises three claims in his petition. He concedes that Grounds Two and Three

10   have not been presented to the state courts and are unexhausted. He references a motion for stay

11   of proceedings in his petition; however, no such motion has been included or filed. Because

12   Petitioner has not presented his claims for federal relief to the California Supreme Court, the

13   Court must dismiss the petition. Raspberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006);

14   Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir. 2001).

15                                                   ORDER

16            Accordingly, IT IS HEREBY ORDERED that Petitioner is directed to SHOW CAUSE

17   within twenty-one (21) days why the petition should not be dismissed for failure to exhaust state

18   remedies.

19
     IT IS SO ORDERED.
20

21   Dated:      March 24, 2020                                      /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                          3
